DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 was filed after the mailing date of the Application on 03/05/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action responds to the amendment filed on 11/12/2021. Claims 24-29, 31-37 and 39-45 are pending in the application. Claim 45 has been amended. 
Response to Arguments
Applicant's arguments filed on 11/12/2021 have been fully considered but they are not persuasive. 
Applicant’s argument is that combination of Hudson and Risley is improper and lacks of  any factual basis because Risley does not disclose that the indexing projections "provide the user to properly size the hose length (desire length+ cut lengths received in the inlet/outlet port) because the indexing projections identify the opposite - the length of pipe 8 that is to be removed,  the indexing projections 29 do not "properly size the hose length" as the hose length can be any hose length based on where the user wants to incorporate the valve within the existing pipe 8. The Examiner respectfully disagrees because the projection 29 is provided on the exterior surface of the valve which indicated the length of the portion of the hose/pipe (8) that is received 
The argument regarding to other claims will be addressed further in the below rejection.
Rejections Withdrawn
 	The rejection of claims 15-18 and 19-34 are rejected under 35 U.S.C. 112, first paragraph has been withdrawn in view of the claim amendment as indicated by the applicant in the reply filed on 11/12/2021.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 27-29, 31-32, 39, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 3,972,557), in view of Risley et al. (US 2,660,195).
With regards to Claim 24:
 	Hudson et al. discloses (refer to Fig. 1 below) a valve system for use with a cylinder (1) having an extensible rod (3), the valve system comprising:
a valve body (E, B) at least partially receivable within a port (Q, P) of the cylinder;
an inlet/outlet port (Y, 7a; X, 7) extending from the valve body and in fluid communication with an interior chamber of the valve body; and 
 	a hose (11) received in the inlet/outlet port.

    PNG
    media_image1.png
    576
    985
    media_image1.png
    Greyscale

Fig. 1
Hudson et al. does not disclose a reference indicium located on an exterior surface of the inlet/outlet port for indicating a cut length for a hose received in the inlet/outlet port; wherein the reference indicium is etched, engraved, embossed, stamped, or applied via an adhesive or fastener onto an outer surface of the inlet/outlet port.


    PNG
    media_image2.png
    815
    887
    media_image2.png
    Greyscale

Fig. 2
 	It would have been obvious for a person of ordinary skill in the art at the time of the effective date of the claimed invention to modify the valve system of Hudson et al. to incorporate 
 	Hudson et al., as modified, discloses the valve system of claim 24.
With regards to Claim 27:
 	Hudson et al., as modified, discloses the valve system of claim 24, wherein the reference indicium is a first reference indicium, and 
 	wherein the valve system further comprises:
 	a pilot port (Y, X) (output/input port (Y, X) can be function as a pilot port) extending from the valve body (B) and in fluid communication with the interior chamber of the valve body, and
 a second reference indicium located on an exterior surface of the pilot port (7a, X) for indicating a cut length for a hose (11) attached to the pilot port.
With regards to Claim 28:
 	Hudson et al., as modified, discloses the valve system of claim 27, wherein the inlet/outlet port (Y) and the pilot port (X) are integrally formed as a portion of the valve body (E, B) (the inlet/outlet port (Y) is integral from as a portion of the valve body (E); the inlet/outlet port (X) is integral from as a portion of the valve body (B)).
With regards to Claim 29:
 	Hudson et al., as modified, discloses the valve system of claim 27, wherein the hose (11) attached to the pilot port (Y, X) extends into the pilot port.
With regards to Claim 31:

With regards to Claim 32:
 Hudson et al., as modified, discloses (refer to Fig. 1 above) the valve system of claim 31, wherein the pilot port (X) extending from the valve body extends from the second valve body portion.
With regards to Claim 39:
 	Hudson et al., as modified, discloses the valve system of claim 24, wherein the valve body includes an opening extending transverse to the inlet/outlet port (7), the valve system further comprising a flow control valve (10) located within the opening of the valve body.
With regards to Claim 41:
 	Hudson et al., as modified, discloses (refer to Fig. 1 above) the valve system of claim 24, wherein the valve body (M) is cylindrical and extends from the port (P) of the cylinder to a first direction, and wherein the inlet/outlet port (7) of the valve body extends in a second direction transverse to the first direction.
With regards to Claim 42:
 	Hudson et al., as modified, discloses the valve system of claim 24, wherein the reference indicium (29, 32) at least partially extends in a circumferential direction along an exterior surface of the inlet/outlet port.

With regards to Claim 43:
 	Hudson et al., as modified, discloses the valve system of claim 24, wherein the reference indicia is a first reference indicia, and further comprising a pilot port (Y) extending from the valve body, having a second reference indicia, and integrally formed with the inlet/outlet port (7a) of the valve body, wherein the second reference indicia indicates a cut length dissimilar from the cut length of the first reference indicia.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudston et al. and Risley et al., as applied to claim 24 above, and further in view of  Ford (US 1,367,312).
With regards to Claim 25:
Hudson et al., as modified, discloses the valve system of claim 24 (see rejected claim 24 above).
Hudson et al., as modified, does not disclose the reference indicium includes a line at least partially extending around a circumference of the inlet/outlet port.
Ford discloses (refer to Fig. 3 below) a hose connection includes a reference indicium (11) located on an exterior surface for indicating a cut length for a hose (12) received in the connection port (6), wherein the reference indicium includes a line (11) at least partially extending around a circumference of the connection port (6).
It would have been obvious for a person of ordinary skill in the art at the time of the effective date of the claimed invention to modify the modified valve system of Hudson et al. to have the reference indicium design as disclosed by Ford as an alternative for the reference indicium (29) wherein the reference indicium includes a line (11) at least partially extending 
Hudson et al., as further modified, discloses the valve system of claim 25.

    PNG
    media_image3.png
    1153
    881
    media_image3.png
    Greyscale

Fig. 3
With regards to Claim 26:
Hudson et al., as further modified, discloses the valve system of claim 25, wherein the reference indicium further includes a textual indicator (30) adjacent the line (29/11).
Claims 33-37 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudston et al. and Risley et al., as applied to claims 24 and 27 above, and further in view of Strybel (US 4,458,719).
With regards to Claim 33:
 	Hudson et al., as modified, discloses the valve system of claim 24, wherein the reference indicium (29, 30) includes a line (29), and wherein the cut length corresponds to a stable depth of the inlet/outlet port. 
 	Hudson et al., as further modified, fail to disclose the interface between the hose and the inlet/outlet port minimizes leakage.
Strybel discloses (refer to Fig. 4 below) a quick locking/disconnecting hose/pipe (32) fitting comprising a fitting (46) received in the port (47), wherein the fitting includes an O-ring (40) to provide the interface between the hose and the port that minimizes leakage.
It would have been obvious for a person of ordinary skill in the art at the time of the effective date of the claimed invention to modify the inlet/outlet ports (X, Y) of the modified valve system of Hudson et al. to include the O-ring as disclosed by Strybel to provide sealing at the interface between the inlet/outlet ports and the hose to minimize leakage therebetween.
Hudson et al., as further modified, discloses the valve system of claim 33.
With regards to Claim 34:
Hudson et al., as further modified, discloses the valve system of claim 33, further comprising a fitting received in the inlet/outlet port (Y), wherein the fitting includes an O-ring, 

    PNG
    media_image4.png
    1065
    894
    media_image4.png
    Greyscale

Fig. 4
With regards to Claims 35-36:
 Hudson et al., as further modified, discloses the valve system of claim 34, except wherein the depth, is between 0.1 inches and 0.3 inches or at least fifty percent of the outside diameter of the hose. It would have been obvious for a person of ordinary skill in the art at the time of the effective date of the claimed invention to configure the depth to be between 0.1 
With regards to Claims 37:
 	Hudson et al., as further modified, discloses the valve system of claim 27, further comprising a fitting received in the pilot port (X), wherein the fitting includes an O-ring, wherein the second reference indicium includes a line, and wherein the cut length corresponds to a depth in the pilot port that extends past the O-ring.
With regards to Claim 44:
 	Hudson et al., as further modified, discloses (refer to Fig. 1-2, and 4 above) a valve system for use with a cylinder (1) having an extensible rod (3), the valve system comprising:
a valve body (M) at least partially receivable within a port (P) of the cylinder; 
an inlet/outlet port (7) extending from the valve body and in fluid communication with an interior chamber of the valve body (M);
an O-ring (40) positioned within the inlet/outlet port; and
a reference indicium located on an exterior surface of the inlet/outlet port that corresponds to a depth in the inlet/outlet port that extends past the O-ring (since the O-ring is within the length of the hose insert in the port, then the indicium corresponds to the depth larger than that of the O-ring).
With regards to Claim 45:
Hudson et al., as further modified, discloses (refer to Fig. 1-2, and 4 above) a valve system for use with a cylinder (1) having an extensible rod (3), the valve system comprising:
a first valve body (E) at least partially receivable within a first port (Q) of the cylinder;
a first inlet/outlet port (7a, Y) extending from the first valve body and in fluid communication with an interior chamber of the first valve body;
a first O-ring (40) positioned within the first inlet/outlet port;
a second valve body (B) at least partially receivable within a second port (P) of the cylinder;
a second inlet/outlet port (7, X) extending from the second valve body and in fluid communication with an interior chamber of the second valve body;
a second O-ring (40) positioned within the second inlet/outlet port;
a hose (11) having a first end configured to be seated at a first depth within the first inlet/outlet port (Y) and a second end configured to be seated at a second depth within the second inlet/outlet port (X), and
wherein the first end of the hose (11) extends to a reference indicium located on an exterior surface of the first inlet/outlet port (Y) that corresponds to a cut length at the first end of the hose when the second end of the hose is seated at the second depth within the second inlet/outlet port (X).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudston et al. and Risley et al., as applied to claim 39 above, and further in view of  Horn et al. (US 5,081,904).
With regards to Claim 40:
Hudson et al., as modified, discloses the valve system of claim 39.
Hudson et al., as further modified, does not disclose the flow control valve includes a needle, wherein the needle is configured to transition between, an open position and a closed position, wherein, in the open position the flow control valve provides a fluid path between the inlet/outlet port of the cylinder and the inlet/outlet port extending from, the valve body.
 	Horn et al. discloses (refer to Fig. 5 below) a valve system for use with a cylinder (12) having an extensible rod (R), the valve system comprising:
 	a first valve assembly (30) including 
 		a first inlet/outlet port (42),
 	a check valve (30) biased toward a closed state, the check valve having a check valve body (V) at least partially receivable within (threaded in) a first port (22) of the cylinder (12),
a flow control valve (44) includes a needle, wherein the needle is configured to transition between, an open position and a closed position, wherein, in the open position the flow control valve provides a fluid path between the inlet/outlet port of the cylinder and the inlet/outlet port extending from, the valve body positioned in series between the first inlet/outlet port (42) and the check valve (30), and
a first pilot port (84) selectively communicable with a source of pressurized gas for opening the check valve (30); and
 	a second inlet/outlet port (26),
a second pilot port (S) through which the pressurized gas must flow before being introduced to the first pilot port (84).
It would have been obvious for a person of ordinary skill in the art at the time of the effective date of the claimed invention to modify the valve system of Hudson et al. to use the valve assembly (30) design as disclosed by Horn et al. as an alternative design for the valve assembly (7) since they both function the same operation of being used with a cylinder assembly having an extensible rod.
Hudson et al., as further modified, discloses the valve system of claim 40.

    PNG
    media_image5.png
    748
    946
    media_image5.png
    Greyscale

Fig. 5
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753